Title: To James Madison from Ebenezer White, 8 June 1813
From: White, Ebenezer
To: Madison, James


New Gloucester June 8 1813
Sir having twice Sent for My Discharge on account of My Health I again ask for it if Consistant if Not Please to inform Me of the Same as Soon as Maybe for having Been honorablely Commishioned I want to be honorablely discharged therefore if My Request is not granted I Must Join the army for to Remain at home and hold a Commishion in the U.S army I am determined Not to do it So Long as one Leg Can drag after the other. Plese to inform Me. Very Respectfully I am Sir Your Most Obedient and Very Humble Servant
Ebenr White 1 Lieut21 Regt U.S Infantry
